Name: 79/813/EEC: Commission Decision of 14 September 1979 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'PAR lock-in amplifier, model 126 with preamplifier model 117'
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-09-25

 Avis juridique important|31979D081379/813/EEC: Commission Decision of 14 September 1979 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'PAR lock-in amplifier, model 126 with preamplifier model 117' Official Journal L 242 , 25/09/1979 P. 0012 - 0012 Greek special edition: Chapter 02 Volume 7 P. 0288 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 . COMMISSION DECISION OF 14 SEPTEMBER 1979 EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS ' PAR LOCK-IN AMPLIFIER , MODEL 126 WITH PREAMPLIFIER , MODEL 117 ' ( 79/813/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ), AND IN PARTICULAR ARTICLES 4 AND 5 THEREOF , WHEREAS , BY LETTER DATED 27 MARCH 1979 , THE GERMAN GOVERNMENT REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN ARTICLES 4 AND 5 OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' PAR LOCK-IN AMPLIFIER , MODEL 126 WITH PREAMPLIFIER , MODEL 117 ' USED FOR RESEARCH IN THE FIELD OF RADIATION OF ION LASERS , AND IN PARTICULAR FOR THE STUDY OF THE STABILIZATION AS WAVELENGTH STANDARD , SHOULD BE CONSIDERED TO BE A SCIENTIFIC APPARATUS AND , WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL THE MEMBER STATES MET ON 19 JUNE 1979 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWED THAT THE APPARATUS IN QUESTION IS AN AMPLIFIER TOGETHER WITH A PREAMPLIFIER ; WHEREAS IN VIEW OF ITS OBJECTIVE TECHNICAL CHARACTERISTICS SUCH AS THE PRECISION OF THE SIGNAL-FILTERING SYSTEM AND THE SELECTIVITY OF THE FREQUENCIES USED , AND THE USE TO WHICH IT IS PUT , THIS APPARATUS IS SPECIALLY SUITED TO PURE SCIENTIFIC RESEARCH ; WHEREAS IT MUST THEREFORE BE CONSIDERED TO BE A SCIENTIFIC APPARATUS ; WHEREAS , HOWEVER , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF SCIENTIFIC VALUE EQUIVALENT TO THE SAID APPARATUS , CAPABLE OF BEING USED FOR THE SAME PURPOSES , IS CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS THIS APPLIES , IN PARTICULAR , TO THE APPARATUS ' 9503 ' TOGETHER WITH PREAMPLIFIER ' 5011 ' MANUFACTURED BY BROOKDEAL ELECTRONICS LTD , DONCASTER HOUSE , DONCASTER ROAD , BRACKNELL , BERKS ., UNITED KINGDOM , AND TO THE APPARATUS ' TE 9700 ' TOGETHER WITH PREAMPLIFIER ' TE 9822 ' MANUFACTURED BY TEKELEC AIRTRONIC , 6 , RUE L . PASTEUR , 92100 BOULOGNE , FRANCE , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' PAR LOCK-IN AMPLIFIER , MODEL 126 WITH PREAMPLIFIER , MODEL 117 ' IS CONSIDERED TO BE A SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( B ) OF COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 FOR ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED IN PARAGRAPH 1 ARE NOT FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 14 SEPTEMBER 1979 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION